DETAILED ACTION
	Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/21 has been considered by the examiner.

Drawings
The drawings were received on 7/29/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner would like to point out that much of the terminology used in the claims is not the language used in the specification. Examples of these terms are:

“TAP clock” used in claims 1 and 5 (TCK or test clock is referred to in the figures and in the specification)
“TAP mode” used in claims 1 and 5 (TMS or test mode select is referred to in the figures and in the specification)
“TAP state machine” used in claims 1 and 5 (TAP is used frequently in the specification and in the figures however ‘state machine’ is used only once in paragraph [0016] of the present specification and is in reference to a linear feedback state machine)
“instruction pattern” used in claims 9 and 13 ( while various instructions are used and various patterns are used in the specification, this phrase is not used)
“pipeline register bit” used in claims 3, 4, 7, and 8 (a ‘pipeline bit’ is used in the specification when discussing the bypass registers)
"test compression circuit" used in claims 1, 4, 5, 8-10, 13, and 14 (the examiner suggests applicant is intending to claim the test compression architectures TCA described in the specification and shown in the drawings).

Further, claims 3 and 7 state “the single bit data register is a pipeline register bit” which language is somewhat supported in the specification (pipeline bit paragraphs [0120, 0123, 0126, and 0135]) however the term ‘bit’ is typically used to indicate data (1 or 0) while a register is a known hardware structure for storing data. Therefore, it is unclear how a bit (data) can be a register (hardware) that changes states (claims 4 and 8). This could be a misunderstanding on the examiner’s part. Clarification is required 

	Dependent claims 2-4, 6-8, 10-12, and 14-16 all depend either directly or indirectly on claims having the 35 U.S.C. 112 issues mentioned above and inherit the problems of the parent claims. As such these claims are rejected for the same reasoning.  The examiner suggests using language consistent with the present specification.
Clarification is required in order to perform a proper search and comparison with the prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al. US 7397274  teaches where the signal can be read by the external device (for each device in the daisy chain, an additional clock cycle is used to flush through the single-bit BYPASS registers of each device in the chain to reach the last device in the chain).

Nadeau-Dostie et al. US 6829730  teaches  in the daisy chained arrangement, the scan path of the embedded TAPs will already be connected between the circuit TDI and circuit TDO pins in which the TDI pin of the first embedded TAP connects to the output of the TDI input buffer and the TDO pin of the last embedded TAP connects to the input of the TDO output buffer.

Stang et al. "An implementation of IEEE 1149.1 to avoid timing violations and other practical in-compliance improvements," teach rules for removing gated clocks, registering all the TAP controller outputs, and daisy-chaining the boundary-scan cell clocks, resets, and control signals in a direction opposite to that of TDI to TDO signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111